





NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.







CONVERTIBLE PROMISSORY NOTE




SOCIALWISE, INC.






$1,000,000

August 13, 2010

FOR VALUE RECEIVED, Socialwise, Inc., a Colorado corporation (the “Company”),
promises to pay to ISAAC BLECH (the “Holder”), or its registered assigns, the
principal amount of One Million Dollars ($1,000,000).  The amount of outstanding
principal shall bear interest at a rate of five percent (5%) per annum.
 Interest shall accrue on the princi­pal balance from the date hereof and shall
be calculated on the basis of a 365-day year.  Unless converted as provided in
Section 2 below, and except as otherwise provided in Section 1.1 below, all
unpaid principal, together with the then accrued interest and any other amounts
payable hereunder, shall be due and payable on the date which is six (6) months
after the date hereof (the “Maturity Date”).  The following is a statement of
the rights of the Holder of this Note and the conditions to which this Note is
subject, and to which the Holder, by the acceptance of this Note, agrees:




1.

Repayment; Warrant Coverage.   

1.1

Repayment.   Within five (5) days after the Initial Closing of the Minimum
Offering of $2,000,000 described in the Confidential Private Placement
Memorandum dated August 3, 2010 (the “PPM”), the Company shall notify the Holder
in writing of such Initial Closing.  At the election of the Holder by providing
written notice to the Company within ten (10) days after receipt of the notice
referred to in the preceding sentence, the Holder may elect for repayment to
commence under this Note within twenty (20) days the (“Repayment Commencement
Date”) after the Initial Closing.  If Holder elects for repayment to commence
under this Section 1.1, the Company shall make payments to Holder commencing on
the Repayment Commencement Date, and continuing every 30 days thereafter with
the final payment on the Maturity Date, in installments equal to the amount of
(i) the outstanding balance of principal interest under the Note; divided by
(ii) the number of 30 day periods remaining before the Maturity Date.

1.2

Warrants.  Holder shall be issued warrants, in the form of Exhibit A hereto, to
purchase up to 625,000 shares of the Company’s Common Stock at an exercise price
of $0.40 per share pursuant to a Warrant Agreement (the “Warrant”) with a 5 year
term executed between the Company and Holder simultaneously herewith; provided,
however, in the event that Holder elects to convert the Note as provided in
Section 2, upon conversion of the Note the Holder shall be issued warrants to
purchase up to an additional 1,250,000 shares of the Company’s Common Stock at
an exercise price of $0.40 per share pursuant to the terms of a warrant
agreement (the “Additional Warrant”) in the form of Exhibit A hereto.    

2.

Conversion.

2.1

Voluntary Conversion.  At the election of the Holder, at any time prior to the
Maturity Date, all or any portion of the outstanding principal amount of this
Note, and any accrued but unpaid interest under this Note may be converted into
shares of the Company’s Common Stock at a price per share of $0.40 (as adjusted
for any stock splits or similar events with respect to the Company’s Common
Stock).

2.2

Conversion Procedure.

(a)

Conversion.  If this Note is voluntarily converted by the Holder pursuant to
Section 2.1, the Holder shall give written notice to the Company, notifying the
Company of its election to convert this Note.  Before the Holder shall be
entitled to voluntarily convert this Note, the Holder shall surrender this Note
at the Company’s principal executive office.  The Company shall, as soon as
practicable thereafter, issue and deliver to such Holder at such principal
executive office a certificate or certificates for the number of shares to which
the Holder shall be entitled upon such conversion (bearing such restrictive
legends as are required by applicable state and federal securities laws in the
opinion of counsel to the Company).  Such conversion shall be deemed to have
been made immediately prior to the close of business on the date (the
“Conversion Date”) of the surrender of this Note, and on and after such date the
person entitled to receive the shares issuable upon such conversion shall be
treated for all purposes as the record holder of such shares.  Simultaneously
with the issuance of the shares, the Company shall also issue the Additional
Warrant to the Holder.

(b)

Fractional Shares; Nonassessable; Effect of Conversion.  Any fractional shares
to be issued upon conversion of this Note shall be rounded down to the nearest
whole share.  The Company covenants that the shares issuable upon the conversion
of this Note will, upon conversion of this Note, be validly issued, fully paid
and nonassessable and free from all taxes, liens and charges in respect of the
issue thereof.  Upon conversion of this Note in full and the payment of the
amounts due under the Note, the Company shall be forever released from all its
obligations and liabilities under this Note.

(c)

PPM Offering Terms.  Provided the Initial Closing occurs and Holder elects to
convert this Note pursuant to Section 2.1 within twenty (20) days of the Initial
Closing, the issuance of the shares of Company Common Stock resulting from the
conversion of the Note shall be conducted pursuant to the terms of the Offering
described in the PPM, and in addition to the procedures set forth in subsection
(b) above, the Company and Holder shall enter into the form of Subscription
Agreement attached as Appendix A to the PPM, and the form of Registration Rights
Agreement attached as Appendix C to the PPM.

2.3

Further Assurances.  In connection with the conversion of this Note, the Holder,
by acceptance of this Note, agrees to execute all agreements and other documents
as may be necessary to issue the shares, including an acknowledgement of payment
under the Note.

3.

Prepayment.  This Note may not be prepaid in whole or in part at any time by the
Company without the prior written consent of the Holder.

4.

Events of Default.  The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

4.1

Failure to Pay.  The Company shall fail to pay all outstanding principal and
interest due and owing under this Note on the Maturity Date and such payment
shall not have been made within five (5) days of the Company’s receipt of the
Holder’s written notice to the Company of such failure to pay; or

4.2

Voluntary Bankruptcy or Insolvency Proceedings.  The Company shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its or any of its creditors, (iv) be dissolved or
liquidated, (iii) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (iv) take any action for the purpose of effecting any
of the foregoing; or

4.3

Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the Company’s property, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the Company’s debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect shall be commenced and an order
for relief entered or such proceeding shall not be dismissed or discharged
within thirty (30) days of commencement.

Upon the occurrence or existence of any Event of Default described in Section
4.1 and at any time thereafter during the continuance of such Event of Default,
the Holder may, by written notice to Company, declare this Note immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived  the Company, anything contained
in this Note to the contrary notwithstanding.  Upon the occurrence or existence
of any Event of Default described in Sections 4.2 and 4.3, immediately and
without notice, this Note shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained in this Note to the
contrary notwithstanding.  In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Holder may exercise any
other right, power or remedy permitted to it by law.

5.

Representations and Warranties of Holder.

5.1

Purchase Entirely for Own Account

.  Holder acknowledges that this Note and the Warrant is issued to Holder in
reliance upon such Holder’s representation to the Company that the Note, Warrant
and the shares into which this Note is convertible and the shares into which the
Warrant is exercisable (collectively, the “Securities”) will be acquired for
investment for Holder’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that Holder has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, Holder further represents
that Holder does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to the Securities.

5.2

Disclosure of Information

.  Holder acknowledges that it has received all the information it considers
necessary or appropriate for deciding whether to acquire the Securities,
including without, limitation a copy of the PPM.  Holder further represents that
it has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Securities.

5.3

Investment Experience

.  Holder is an investor in securities of companies in the development stage and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities.  If other than an individual, Holder also represents it has
not been organized solely for the purpose of acquiring the Securities.  Holder
either has a pre-existing personal or business relationship with the Company or
its officers, directors or controlling persons, or by reason of Holder’s
business or financial experience, or the business or financial experience of
their professional advisors who are unaffiliated with and who are not
compensated by the Company, directly or indirectly, have the capacity to protect
their own interests in connection with the issuance of the Securities.

5.4

Accredited Investor

.  Holder is an “accredited investor” within the meaning of Rule 501 of
Regulation D of the Securities and Exchange Commission (the “SEC”), as presently
in effect.  




5.5

Restricted Securities

.  Holder understands that the Securities are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act of 1933, as amended (the “Act”)
only in certain limited circumstances, and may only be resold in accordance with
all applicable securities laws of any state or any other applicable
jurisdiction.  Holder represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act and by all applicable state securities laws.




5.6

Further Limitations on Disposition

.  Without in any way limiting the representations and warranties set forth
above, Holder further agrees not to make any disposition of all or any portion
of the Securities unless and until: (a) there is then in effect a registration
statement under the Act covering such proposed disposition and such disposition
is made in accordance with such registration statement; or (b) (i)  Holder has
notified the Company of the proposed disposition and has furnished the Company
with a brief statement of the circumstances surrounding the proposed disposition
and (ii) if reasonably requested by the Company, Holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the Act.  It
is agreed that the Company will not require opinions of counsel for transactions
made pursuant to Rule 144 except in extraordinary circumstances.

6.

Miscellaneous.

6.1

Payment.  All payments under this Note shall be made in lawful tender of the
United States.

6.2

Usury.  In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.

6.3

Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified solely upon the written consent of the Company and the Holder.  No
amendment, modification, termination or waiver of any provision hereof shall in
any event be effective unless the same shall be in writing, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

6.4

Notices.  All notices and other communications required or permitted under this
Note or the Warrant shall be in writing and shall be delivered personally by
hand or by courier, mailed by United States first-class mail, postage prepaid,
sent by facsimile or sent by electronic mail directed (a) if to a Holder, at
such Holder’s address, facsimile number or electronic mail address set forth on
the signature page hereto, or at such other address, facsimile number or
electronic mail address as such Holder may designate by ten (10) days’ advance
written notice to the Company or (b) if to the Company, to its address,
facsimile number or electronic mail address and directed to the attention of the
Chief Executive Officer.  All such notices and other communications shall be
deemed given upon personal delivery, on the date of mailing, upon confirmation
of facsimile transfer or upon confirmation of electronic mail delivery.  

6.5

Expenses; Attorneys’ Fees; Representation.  If action is instituted to collect
this Note and the Holder prevails on claims in such action, the Company promises
to pay all reasonable costs and expenses of the Holder, including, without
limitation, reasonable attorneys’ fees and costs of the Holder, incurred in
connection with such action.  Each party to this Note hereby represents and
warrants to the other party that it has had an opportunity to seek the advice of
its own independent legal counsel with respect to the provisions of this Note
and that its decision to execute this Note is not based on any reliance upon the
advice of any other party or its legal counsel.  

6.6

Successors and Assigns.  This Note may be assigned or transferred by the Holder
only with the prior written approval of the Company.  Subject to the preceding
sentence, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.  This Note shall be assigned by the Company to
any successor corporation with which the Company merges, sells substantially all
of its assets, or to which all of the Company’s stock may be sold, effective
upon the closing of such transaction.

6.7

Governing Law.  This Note shall be governed by, and construed in accordance
with, the laws of the State of New York as applied to agreements between
residents of the State of New York, entered into and to be performed entirely
within the State of New York.  Any judicial proceeding brought by any party
hereto to enforce, or otherwise in connection with, this Note may be brought in
any court of competent jurisdiction in the State and City of New York, and, by
execution and delivery of this Note, the parties hereto (i) accept, generally
and unconditionally, the exclusive jurisdiction of such courts and any related
appellate court and irrevocably agree to be bound by any judgment rendered
thereby in connection with this Note and (ii) irrevocably waive any objection
they may now or hereafter have as to the venue of any such proceeding brought in
such a court or that such a court is an inconvenient forum.  THE COMPANY HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR CROSS CLAIM ARISING OUT OF OR
IN CONNECTION WITH THIS NOTE.

6.8

Substitute Notes.  Upon (i) receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation hereof, or (ii) the request of the Holder of this Note upon surrender
hereof, the Company shall execute and deliver in lieu hereof, a new Note or
Notes, payable to the order of the Holder or such persons as the Holder may
request and in a principal amount equal to the unpaid principal amount hereof,
which shall be dated and bear interest from the date to which interest has
theretofore been paid hereon.  Each such Note shall in all other respects be in
the same form and be treated the same as this Note and all references herein to
this Note shall apply to each such Note.

6.9

Fully Paid Shares.  All shares of capital stock issued upon the conversion of
this Note shall be validly issued, fully paid and non-assessable.

6.10

No Impairment.  The Company will not, by amendment of its Certificate of
Incorporation or By-Laws or other organizational document, or through
reorganization, consolidation, merger, dissolution, issue or sale of securities,
sale of assets or any other voluntary action, willfully avoid or seek to avoid
the observance or performance of any of the terms of this Note, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder under this Note against impairment or dilution.

6.11

No failure on the part of the Holder to exercise, and no delay in exercising,
any right, power or remedy shall operate as a waiver thereof; nor shall any
single or partial exercise of any right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies provided for herein
are cumulative and not exclusive of any remedies provided by law or under any
other agreement between the Company and the Payee.

6.12

Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Note or affecting the validity or enforceability of such
provision in any other jurisdiction.

6.13

The headings in this Note are for convenience of reference only and shall not
affect the interpretation of this Note.











1













IN WITNESS WHEREOF, the parties have executed this Note as of the date first
above written.

SOCIALWISE, INC.







By:

/s/ James Collas

James Collas, Chief Executive Officer







HOLDER







/s/ Isaac Blech

Isaac Blech      

Address:

      75 Rockefeller Center, 29th Floor

      New York, NY  10019

              





2





